PER CURIAM.
Appellant, a juvenile, seeks reversal of the denial of his motion for discharge for the state’s failure to bring him to trial within 90 days. The lower court denied the motion erroneously believing that the 90 days commenced to run when the petition alleging delinquency is filed. However, as the state concedes, Rule 8.090(a), Florida Rules of Juvenile Procedure, provides that a juvenile shall be brought to an adjudicatory hearing within 90 days of the date the juvenile is taken into custody or the date the petition is filed, whichever is earlier. Because the lower court had an erroneous understanding of the rule, it failed to timely set a trial date.
Accordingly, appellant must be discharged.
BOOTH, JOANOS and VAN NORTWICK, JJ., concur.